Claim Rejections - 35 USC § 103
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: the claims are unchanged.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found reference.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Auchterlonie (US 4,446,096; pub. May 1, 1984) in view of Koulik et al. (US 2005/0118350A1; pub. Jun. 2, 2005) and further in view of Dine et al. (US 2007/0252580A1; pub. Nov. 1, 2007).
Regarding claim 1, Auchterlonie discloses: an inertial electrostatic confinement fusion device comprising: a pressure chamber (col.12 L29-32); and a fusion fuel source (col.15 L45-49) connected to the pressure chamber such that fuel can be introduced at metered flow rate into the pressure chamber; and a plurality of electrodes (fig.11 items 24 & 25) contained within the pressure chamber, the electrodes being separated by a distance of free space defining an electrode gap (claim 2). 
Auchterlonie is silent about: an alternating polarity high voltage power supply electrically connected to the electrodes such that at least two electrodes are electrically charged with equal magnitude and opposite polarity throughout the cycle of alternating polarity, the voltage and current of the power supply being of sufficient magnitude to excite the fusion fuel within the pressure chamber to a plasma, the frequency of polarity alternation of the power supply being of a rate fast enough to prevent the ions of fusion fuel from traversing the entirety of the shortest electrode gap between any oppositely charged electrodes.
In a similar field of endeavor, Koulik et al. disclose: an alternating polarity high voltage power supply electrically connected to the electrodes such that at least two electrodes are electrically charged with equal magnitude and opposite polarity throughout the cycle of alternating polarity (para. [0060], [0091]-[0092]) motivated by the benefits for a plasma device that is simple and compact (Koulik et al. para. [0036]).
In light of the benefits for a plasma device that is simple and compact as taught by Koulik et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Auchterlonie with the teachings of Koulik et al.
Koulik et al. are silent about: the frequency of polarity alternation of the power supply being of a rate fast enough to prevent the ions of fusion fuel from traversing the entirety of the shortest electrode gap between any oppositely charged electrodes.
In a similar field of endeavor, Dine et al. disclose: the frequency of polarity alternation of the power supply being of a rate fast enough to prevent the ions of fusion fuel from traversing the entirety of the shortest electrode gap between any oppositely charged electrodes (para. [0192], the specification describes a frequency of around 19.3 MHz) motivated by the benefits for a plasma fusion reactor (Dine et al. para. [0014]).
In light of the benefits for a plasma fusion reactor as taught by Dine et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Auchterlonie and Koulik et al. with the teachings of Dine et al.
Regarding claim 2,: an inertial electrostatic confinement fusion device comprising: a pressure chamber; and a fusion fuel source connected to the pressure chamber such that fuel can be introduced at metered flow rate into the pressure chamber; and a plurality of electrodes contained within the pressure chamber, the electrodes being separated by a distance of free space defining an electrode gap; and an alternating polarity high voltage power supply electrically connected to the electrodes such that at least two electrodes are electrically charged with equal magnitude and opposite polarity throughout the cycle of alternating polarity, the voltage and current of the power supply being of sufficient magnitude to excite the fusion fuel within the pressure chamber to a plasma, the frequency of polarity alternation of the power supply being of a rate fast enough to confine the ions of fusion fuel that exist within the pressure chamber to a the vector of travel that is of a small enough magnitude to prevent the ions from colliding with any charged electrode (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).
Regarding claim 3 An inertial electrostatic confinement fusion device comprising: a pressure chamber; and a fusion fuel source connected to the pressure chamber such that fuel can be introduced at metered flow rate into the pressure chamber; and a plurality of electrodes contained within the pressure chamber, the electrodes being separated by a distance of free space defining an electrode gap; and an alternating polarity high voltage power supply electrically connected to the electrodes such that at least two electrodes are electrically charged with equal magnitude and opposite polarity throughout the cycle of alternating polarity, the voltage and current of the power supply being of sufficient magnitude to excite the fusion fuel within the pressure chamber to a plasma, the polarity alternation occurring such that the ions of fusion fuel accelerate toward any electrodes of opposite polarity for long enough to gain sufficient velocity to facilitate nuclear fusion but not long enough to collide with said electrodes before the reversal of electrode polarity (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the basis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 271-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884